PER CURIAM.
Defendants have appealed a final judgment requiring them to specifically perform a written contract of purchase and sale involving a tract of land in Marion County.
The facts in the case which are not in material dispute have been interpreted by the trial court in a light favorable to ap-pellee’s position that a binding contract between the parties was consummated and is entitled to enforcement. Our review of the record leads us to the conclusion that the evidence supports the findings made by the trial court and that the conclusions reached thereon conform to establish principles of law. The judgment appealed is accordingly affirmed.
WIGGINTON, Acting C. J., SPECTOR, J," and CREWS, JOHN J., Associate Judge, concur.